UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6578


LEONARD H. ARLINE,

                        Petitioner – Appellant,

          v.

L. KELLY, Warden,

                        Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cv-00261-HEH)


Submitted:   September 23, 2014         Decided:   September 25, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leonard H. Arline, Appellant Pro Se. Noelle Leigh Shaw-Bell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leonard H. Arline seeks to appeal the district court’s

order denying        Arline’s       Fed.     R.     Civ.    P.    60(b)       motion       seeking

relief   from      the    court’s      order       dismissing      as        untimely      his    28

U.S.C. § 2254        (2012)       petition.          The    order       is    not    appealable

unless   a    circuit       justice     or     judge       issues       a     certificate         of

appealability.            See     28   U.S.C.        § 2253(c)(1)(A)             (2012).          A

certificate        of     appealability            will      not       issue         absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the      merits,    a   prisoner       satisfies          this    standard         by

demonstrating        that       reasonable         jurists       would        find    that       the

district      court’s      assessment        of     the    constitutional            claims       is

debatable     or     wrong.        Slack     v.     McDaniel,          529    U.S.    473,       484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Arline has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense      with       oral    argument         because        the    facts        and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3